GIERKE, Judge
(concurring):
I agree with the majority’s disposition of the granted issue. I write separately to distinguish this case from United States v. Watson, 37 MJ 166, 168 (CMA 1993), in which I dissented.
In Watson action was taken by an officer outside appellant’s chain of command whose secretarial grant of authority expressly excluded authority over appellant’s unit. In the case before us we have an action taken by an officer of appellant’s unit who assumed command of the unit in accordance with Navy regulations.
We need not resort to any de facto rationale in this case because the Navy captain who convened the court-martial was the commander for all purposes. As noted by the Court of Military Review, the applicable Navy regulation vested the captain with “the same authority and responsibility as the officer whom he succeed[ed].” Article 0817.1, U.S. Navy Regulations, 1973.
In my view the applicable provisions of §§ 0115 and 0116,' Manual of the Judge Advocate General (JAGMAN), JAGINST 5800.-7B, are consistent. The phrase in § 0115, “or their immediate temporary successors,” modifies the preceding phrase, “[a]ll flag or general officers,” and makes it clear that officers below flag rank may succeed to command and exercise general court-martial authority. The modifying phrase was unnecessary in § 0116f(3)(c)(vi) because the commanders listed in that subsection were identified by position and not by rank or grade as they were in § 0115, making it unnecessary to add words of inclusion for officers below the customary grade for the named positions.
I agree fully that the Navy captain who convened appellant’s court-martial was authorized by Article 22, Uniform Code of Military Justice, 10 USC § 822, and Navy regulations to do so. Accordingly, I concur.